Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, 20 and their dependent claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Limitation “generate a signal indicative of when inertial cavitation occurs… and the signal indicative of when the inertial cavitation occur during the hyperthermia treatment, respectively, to detect at least one treatment failure mode indicating a risk of damage to the localized tissues of the patient from the generated mild hyperthermia based on the monitoring of the temperature, the strain and the occurrence of the inertial cavitation, and to halt the hyperthermia treatment in response to the detected at least one treatment failure mode” is unclear. It is not possible that tissue would be damage when inertial cavitation first occur as disclose by prior arts Slayton and Sapozhnikov. It has to be excessive inertial cavitation. It is unclear if applicant intend to claim that the moment inertial cavitation is detected then it is treatment failure and halt treatment or when detect excessive inertial cavitation then it is treatment failure and halt treatment. Does occurrence of inertial cavitation mean the moment inertial cavitation come into existence or inertial cavitation exist in excessive quantity? Occurrence of the inertial cavitation is unclear? Base on technology disclose by Slayton and Sapozhnikov it is not possible to have damage tissue just because tissue has inertial cavitation therefore examiner interprets the claim limitation as detect excessive amount of inertial cavitation indicate risk of damage to the localized tissue then halt treatment because treatment in failure mode. According to applicant’s Figs. 3 and 5 it does not appear that detect the moment inertial cavitation exist alone would indicate that tissue damage and treatment failure. It also depend on temperature and strain monitoring or HIFU sig. res. and Broadband emissions therefore examiner interprets the claim limitation as detect excessive amount of inertial cavitation indicate risk of damage to the localized tissue then halt treatment because treatment in failure mode. 

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-4, 6-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Slayton et al. (US 2008/0281255) and in view of Sapozhnikov et al. (US 9,743,909).

3.	Addressing claims 1 and 20, Slayton discloses a system for detecting at least one treatment failure mode during hyperthermia treatment of diseased tissue within localized tissues of a patient using mild hyperthermia (see [0062-0063], [0065-0066], hyperthermia is a condition of having a body/tissue temperature greatly above normal; severe hyperthermia is body/tissue temperature above 104 degree F; Slayton increase the target/disease tissue temperature greatly above body temperature therefore he is performing hyperthermia treatment to provide therapeutic heating of the disease/target tissue) of disease tissue within localized tissue of a patient, the system comprising: 
an imaging system configured to generate temperature maps and strain maps of localized tissues of a patient (see [0059]); 
a therapy control device comprising one or more computer processors configured to monitor temperature, strain in the localized tissues of the patient using the temperature maps, the strain maps during the hyperthermia treatment, respectively and to detect at least one treatment failure mode indicating a risk of damage to the localized tissues of the patient from the generated mild hyperthermia based on the monitoring of the temperature, the strain (see [0051] and [0059]; monitor temperature or strain and detect failure according to one of temperature maps, strain maps);
a system for detecting at least one treatment failure mode during hyperthermia treatment of localized tissue of a patient, the system comprising: an ultrasound transducer configured to generate mild hyperthermia with focused ultrasound in localized tissues of a patient (see Fig. 3, [0005] and [0064-0066]);
an imaging system configured to generate temperature maps and strain maps of the localized tissues of the patient (see [0059]);
a therapy control device comprising one or more computer processors configured to monitor temperature, strain in the localized tissues of the patient using the temperature maps, the strain maps during the hyperthermia treatment, respectively and to detect at least one treatment failure mode indicating a risk of damage to the localized tissues from the generated of mild hyperthermia based on the monitoring of the temperature, the strain, wherein the therapy control device is further configured in response to the at least one detected treatment failure mode, to halt the generation of the mild hyperthermia by the HIFU transducer (see [0051] and [0059]; monitor temperature and strain to detect failure according to one of temperature maps, strain maps).

Slayton discloses cavitation (see [0020]); however, he does not disclose detecting occurrence of cavitation. Slayton also discloses focus ultrasound; however, he does not explicitly disclose hifu. Detecting occurrence of cavitation to monitor tissue temperature/heating is well-known. Examiner only relies on Sapozhnikov to explicitly discloses a passive cavitation detector configured to detect the occurrence of inertial cavitation within the localized tissues of the patient and to generate a signal indicative of the occurrence of inertial cavitation and hifu (see col. 22, lines 52-61 and Fig. 8; detect occurrence of cavitation with passive cavitation detector (PCD) and halt treatment if excess occurrence of cavitation that produce excess heat; PCD detect bubble/cavitation when cavitation occur). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Slayton to have a passive cavitation detector configured to detect the occurrence of inertial cavitation within the localized tissues of the patient and to generate a signal indicative of the detected occurrence of inertial cavitation as taught by Sapozhnikov this allow for another effective way of monitoring of therapeutic ultrasound treatment and monitor heat treatment of treatment tissue to prevent overheat (see col. 22, lines 52-61; cavitation cause hyperthermia and halt treatment if excess heat is detected). Slayton in view of Sapozhnikov detect temperature, strain map and cavitation to determine heat in tissue and to halt treatment. 

	4.	Addressing claims 2-4 and 6-10, Slayton discloses:
regarding claim 2, wherein the at least one treatment failure mode includes a signal corruption of a signal according to the temperature maps (see [0051] and [0059]; temperature exceed threshold and abnormal change of temperature in profile indicate signal corruption); 
regarding claim 3, wherein the imaging system includes an ultrasound imaging system configured to generate the temperature maps, the strain maps, and an anatomical image of the localized tissues of the patient (see abstract, [0022], [0031-0032], [0037], [0059]; image temperature and strain; image region of interest (ROI) which is anatomical image of the localized tissues); 
regarding claim 4, a high intensity focused ultrasound (HIFU) transducer configured to generate and maintain the mild hyperthermia with high intensity focused ultrasound in the localized tissues of the patient, wherein generated mild hyperthermia comprises heating of the localized tissues of the patient to 40-45°C for 10-60 minutes and excludes ablative treatment (see [0064]; In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); Slayton discloses 46 Celsius which is close enough to 40-45 Celsius; Slayton disclose using focus energy; however, he does not explicitly disclose hifu; Sapozhnikov explicitly discloses hifu (see col. 22, lines 52-61); 
regarding claim 6, wherein the HIFU is configured to focus the high intensity ultrasound at a target region within the localized tissues of the patient, and the high intensity ultrasound traverses a warning region within the localized tissues of the patient, wherein the localized tissues of the patient include unheated regions adjacent the target region and the warning region (see Fig. 3; localized tissues 12; ultrasound beam traverses a warning regions 85, 86, 88; unheated region is the neighboring region that ultrasound beam does not goes through, target region is the region of interest; warning regions is the region that ultrasound beam goes through before reaching region of interest; Slayton disclose using focus energy; however, he does not explicitly disclose hifu; Sapozhnikov explicitly discloses hifu (see col. 22, lines 52-61); 
regarding claim 7, wherein the therapy control device is configured to halt the hyperthermia treatment in response to at least one selected from a group comprised of: an increased stiffness values in the strain map corresponding to one or more voxels in the target region above a predetermined threshold for the patient; an increased stiffness values in the strain map corresponding to one or more voxels in the warning region above a predetermined threshold for the patient; an increased stiffness change in values in a current strain map from a previous strain map corresponding one or more voxels in the target region above a predetermined threshold; and an increased stiffness change in values in a current strain map from a previous strain map corresponding one or more voxels in the target region or in the warning region above a predetermined threshold (see [0051] and [0059]; monitoring and generate 3d stiffness/strain images; 3d images are compose of voxels; changes in stiffness/strain in the images reach threshold the system stop);
regarding claim 8, wherein the therapy control device is configured to halt the hyperthermia treatment in response to at least one selected from a group comprised of: temperatures in one or more voxels corresponding one or more voxels in the target region according to the temperature maps which exceed a predetermined coagulation threshold; and temperatures in one or more voxels corresponding one or more voxels in the warning region according to the temperature maps which exceed a predetermined coagulation threshold (see [0051], [0059] and [0063]; monitor with 3d temperature image/map; sound alarm and stop the system when temperature exceed threshold);
regarding claim 9, wherein the therapy control device is configured to halt the hyperthermia treatment in response to at least one selected from a group comprised of: unexpected heating in one or more voxels corresponding one or more voxels in the target region according to the temperature maps; and unexpected heating in one or more neighboring voxels corresponding one or more voxels in the target region according to the temperature maps (see [0051], [0059] and [0063]; reaching threshold is unexpected heating; so monitor temperature of target regions; if the temperature reaching threshold then sound alarm and shut off);
wherein unexpected heating includes at least one selected from a group comprised of: a temperature change between at least one voxel of two temporally related temperature maps which exceeds a predicted value according to a first model; and a temperature difference between the at least one voxel and at least one nearest neighboring voxel which exceeds a predicted value according to a second model (see [0051], [0059] and [0063-0064]; the temperature model does not expect tissue to ablate or coagulate therefore monitor temperature image if the voxels in the target region exceed threshold of ablate or coagulate compare to the nearest neighbor voxels in the non-treatment tissue then stop treatment; non-treatment region has voxels that show normal body temperature; when voxels in the treatment region exceed threshold value then the different between voxels of these two regions exceed a predicted value).

5.	Addressing claims 11-12 and 14-19, the system in claims 1-4 and 6-10, perform the method in claims 11-12 and 14-19 therefore claims 11-12 and 14-19 are being rejected for the same reason as claims 1-4 and 6-10. 

6.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Slayton et al. (US 2008/0281255), in view of Sapozhnikov et al. (US 9,743,909) and further in view of Nunomura et al. (US 2004/0010222). 

7.	Addressing claims 5 and 13, Slayton discloses when temperature reach threshold (treatment failure) then turn on audio or visual alarm. However, he does not explicitly discloses display a message on a display device. Nunomura disclose display a message on a display device (see [0143] and Fig. 7, display “operation stop warning” message). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Slayton to have display message as taught by Nunomura because this allow user to see that the device has stop working (see [0143]). 

Response to Arguments

Applicant's arguments filed 04/19/22 have been fully considered but they are not persuasive. Slayton et al. does not teach hyperthermia treatment of diseased tissue within localized tissues of the patient, or mild hyperthermia generated by the hyperthermia treatment to provide therapeutic heating of the diseased tissue. Applicant’s argument is not persuasive because Slayton teaches this limitation (see [0062-0063], [0065-0066], hyperthermia is a condition of having a body/tissue temperature greatly above normal; Slayton increase the target/disease tissue temperature greatly above body temperature therefore he is performing hyperthermia treatment to provide therapeutic heating of the disease/target tissue; Slayton increase 1-25 degree C over the normal body temperature; this is mild to severe hyperthermia treatment). Applicant argues Slayton there likewise is no teaching of monitoring temperature and strain (and the occurrence of cavitation) to detect treatment failure modes with regard to the hyperthermia treatment indicating a risk of damage to the localized tissues from the generated mild hyperthermia. Applicant’s argument is not persuasive because Slayton  discloses monitoring temperature and strain to detect treatment failure modes with regard to the hyperthermia treatment indicating a risk of damage to the localized tissues from the generated mild hyperthermia (see [0051] and [0059]; monitor temperature or strain and detect failure according to one of temperature maps, strain maps) and Sapozhnikov discloses monitoring the occurrence of cavitation. Applicant argues cavitation is undesirable and this detecting the occurrence of cavitation results in halting the hyperthermia treatment. Applicant’s argument is not persuasive because this limitation is not in the claim. The claim does not indicate cavitation is undesirable. Cavitation is not undesirable only excessive cavitation is undesirable. Occurrence by definition mean: existing or being found in a place; something that happen; found. Sapozhnikov detect and monitor the existing of cavitation. Using PCD Sapozhnikov detect and monitor when cavitation occur and it’s size/quantity. The claim indicate that treatment failure mode indicating risk of damage to the localized tissue and failure mode is determine by monitoring of the temperature, strain and occurrence of the inertial cavitation. As Slayton pointed out the cavitation increase tissue temperature but no risk of damage to the localized tissue. Sapozhnikov disclose that tissue may damage when excess occurrence of cavitation activity. Cavitation does not damage tissue only excess cavitation damage tissue. The claim is claiming monitor temperature, strain and occurrence of cavitation and halt the hyperthermia treatment in response to the detected at least one treatment failure mode. Base on technology disclose by Slayton and Sapozhnikov only excess cavitation cause damage therefore examiner interpret the claim limitation as monitor for large/excessive occurrence of inertial cavitation to indicate damage tissue (treatment failure) then halt the treatment. Sapozhnikov discloses monitor if there is excessive occurrence of inertial cavitation then halt treatment. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793